 1

 2                                  UNITED STATES DISTRICT COURT

 3                                        DISTRICT OF NEVADA

 4 STATE FARM FIRE AND CASUALTY,
                                                                  Case No. 2:18-cv-02012-JAD-NJK
 5                     Plaintiff,
         vs.                                                      ORDER
 6
         GERARDO NOYOLA, et al.,                                  (Docket No. 25)
 7
                       Defendants.
 8

 9             Pending before the Court is the parties’ stipulation to stay discovery pending mediation.

10 Docket No. 25.1        The parties ask the Court to stay all deadlines for 90 days pending a private

11 mediation that has not been scheduled. Id. at 2. As the mediation has not yet been scheduled, the

12 stipulation is speculative and requests an unreasonably lengthy period.

13             For these reasons, the Court hereby DENIES the parties’ stipulation to stay discovery.

14 Docket No. 25. Unless and until the Court enters a stay of discovery in the instant case, the parties

15 are required to diligently conduct discovery.

16             IT IS SO ORDERED.

17             DATED: April 12, 2019.

18

19
                                                    NANCY J. KOPPE
                                                    UNITED STATES MAGISTRATE JUDGE
20

21

22

23   1
       Although the parties title the stipulation one to stay all proceedings, it is in fact a stipulation to
     stay discovery.
